       CASE 0:19-cv-02547-ECT-TNL Doc. 238 Filed 09/29/20 Page 1 of 11




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Malik Laughlin, Kenneth Lewis,                        File No. 19-cv-2547 (ECT/TNL)
and Michael Hari,

              Plaintiffs,

v.

James Stuart, Sheriff of Anoka County;                   OPINION AND ORDER
Jonathon Evans, Lt. Sheila Larson,
Sgt. Carrie Wood, and Tessa Villergas,
Deputy Sheriffs of Anoka County,

           Defendants.
________________________________________________________________________

Malik Laughlin, Kenneth Lewis, and Michael Hari, pro se.

Robert I. Yount, Assistant Anoka County Attorney, Anoka, MN, for Defendants James
Stuart, Jonathon Evans, Lt. Sheila Larson, and Sgt. Carrie Wood.

Gary K. Luloff and Jennifer J. Crancer, Chestnut Cambronne PA, Minneapolis, MN, for
Defendant Tessa Villergas.


       Plaintiffs Malik Laughlin, Kenneth Lewis, and Michael Hari filed this lawsuit

against several Anoka County law enforcement officials, claiming that the officials

violated their constitutional rights while Plaintiffs were housed in the Anoka County Jail.

See generally Am. Compl. [ECF No. 85]. Among other things, Defendants allegedly

entered Hari’s cell and seized legal materials that were relevant to his ongoing criminal
       CASE 0:19-cv-02547-ECT-TNL Doc. 238 Filed 09/29/20 Page 2 of 11




case. Id. ¶ 23. After Defendants1 filed answers to Plaintiffs’ complaint, ECF Nos. 27, 37,

the Parties proceeded into discovery, which has proven contentious.

       Hari now objects to two discovery orders issued by Magistrate Judge Tony N.

Leung. The first order, issued on July 13, 2020, denied Hari’s motion to vacate a protective

order and for sanctions under Federal Rule of Civil Procedure 11 (“July 13 Order”). ECF

No. 92. The second order, issued on August 17, 2020, denied Hari’s motion for sanctions

under Federal Rule of Civil Procedure 37(e) and for an order to show cause why

Defendants should not be held in contempt for failing to comply with a discovery order

(“August 17 Order”). ECF No. 142.

       On review of a magistrate judge’s ruling on a nondispositive issue, a district judge

“must consider timely objections and modify or set aside any part of the order that is clearly

erroneous or is contrary to law.” Fed. R. Civ. P. 72(a); see also 28 U.S.C. § 636(b)(1)(A);

L.R. 72.2(a)(3); Ferguson v. United States, 484 F.3d 1068, 1076 (8th Cir. 2007). A finding

is clearly erroneous when the reviewing court “is left with the definite and firm conviction

that a mistake has been committed.” Wells Fargo & Co. v. United States, 750 F. Supp. 2d

1049, 1050 (D. Minn. 2010) (internal quotation marks omitted). A decision is contrary to

law when a court “fails to apply or misapplies relevant statutes, case law or rules of

procedure.” Id. (quotations omitted). This standard of review is “extremely deferential.”

Magee v. Trs. of the Hamline Univ., 957 F. Supp. 2d 1047, 1062 (D. Minn. 2013). “If the


1
      Plaintiffs added Deputy Tessa Villergas as a Defendant in their amended complaint
on June 23, 2020. ECF No. 85. Counsel for Villergas filed a notice of appearance on
September 25, 2020, ECF No. 234, but Villergas has not yet filed an answer to the amended
complaint.

                                              2
       CASE 0:19-cv-02547-ECT-TNL Doc. 238 Filed 09/29/20 Page 3 of 11




magistrate judge’s account of the evidence is plausible in light of the record viewed in its

entirety, the reviewing court may not reverse it even though had it been sitting as the trier

of fact, it would have weighed the evidence differently.” Meyer v. Haeg, No. 15-cv-2564

(SRN/HB), 2016 WL 29257, at *3 (D. Minn. Jan. 4, 2016). Hari’s objections to both orders

will be overruled.

                                              I

       The dispute that led to Magistrate Judge Leung’s July 13 Order began on May 15,

2020, when Defendants’ counsel filed a “Joint Motion for Entry of Stipulated Protective

Order.” ECF No. 62. According to the motion, the parties “jointly agree[d] to the proposed

terms” of a protective order to govern discovery “[w]ith the exception of Plaintiffs’

proposed provision 3(d),” which would have allowed Plaintiffs to use confidential

discovery documents from this matter in their criminal cases. Id. at 1, 3, 5. Attached to

the motion were signature pages from each Plaintiff. On the final page, Hari wrote that he

“would sign the stipulation” if it included the disputed provision. Id. at 5. Hari signed at

the bottom of the page. Id. Magistrate Judge Leung, concluding that the parties had simply

left the resolution of the disputed provision to the Court, July 13 Order at 1, entered the

protective order without including the disputed provision, ECF No. 68. Hari later moved

to vacate the protective order and requested sanctions, arguing that he had never actually

agreed to the protective order and that Defendants had misled Magistrate Judge Leung by

presenting the motion as a “joint” one. ECF Nos. 72, 87.

       After observing that Hari had identified no legal authority allowing a “motion to

vacate” under these circumstances, Magistrate Judge Leung construed the motion as one


                                             3
        CASE 0:19-cv-02547-ECT-TNL Doc. 238 Filed 09/29/20 Page 4 of 11




for reconsideration of the protective order. July 13 Order at 2. He then denied the motion

for three reasons. First, Hari had not filed a letter showing that compelling circumstances

warranted the motion, as required by the Local Rules. Id.; see L.R. 7.1(j). Second, Hari

could not show “extraordinary circumstances” that would warrant relief because, even if

the parties had never agreed to the protective order, Magistrate Judge Leung would have

issued a “quite similar” order sua sponte. July 13 Order at 3 (citing Arnold v. Cargill Inc.,

No. 01-cv-2086 (DWF/AJB), 2004 WL 2331814, at *1 (D. Minn. Oct. 13, 2004)). Third,

Hari had not identified any legal authority to support the provision that he wanted to include

in the protective order. Id. Magistrate Judge Leung also denied Hari’s request for sanctions

under Rule 11 because Hari had not served his motion on Defendants twenty-one days

before filing it. Id. at 4 (citing Fed. R. Civ. P. 11(c)(2)).

       Hari first argues that the denial of his motion for reconsideration of the protective

order was based on a “[p]lain[ly]” erroneous factual finding: that all parties had signed and

agreed to the Joint Motion for Entry of Stipulated Protective Order. Pl.’s Objs. to July 13

Order at 5–6 [ECF No. 113]. This factual premise, he says, led Magistrate Judge Leung to

rule prematurely on the motion without giving Hari time to respond, see L.R. 7.1(b)(2),

and then to conclude that it was unnecessary to reconsider the protective order. See id. at

6, 8–11.

       These arguments do not provide a basis to reverse the July 13 Order. Under the

circumstances, it was reasonable for Magistrate Judge Leung to interpret the motion the

way he did. Even assuming that he misinterpreted the joint motion and should have left

time for Hari to respond, however, reconsideration of the protective order required


                                                4
       CASE 0:19-cv-02547-ECT-TNL Doc. 238 Filed 09/29/20 Page 5 of 11




something more. A motion to reconsider only “afford[s] a party the ‘opportunity for relief

in extraordinary circumstances.’” Goodbye Vanilla, LLC v. Aimia Proprietary Loyalty

U.S. Inc., No. 16-cv-0013 (WMW/SER), 2018 WL 2180251, at *1 (D. Minn. Mar. 8, 2018)

(quoting Clear Channel Outdoor, Inc. v. City of Saint Paul, 642 F. Supp. 2d 902, 909 (D.

Minn. 2009)). Granting reconsideration would simply have allowed Hari to relitigate the

contents of the protective order. Given Magistrate Judge Leung’s broad discretion over

the contents of the order, Northbrook Dig., LLC v. Vendio Servs., Inc., 625 F. Supp. 2d

728, 757 (D. Minn. 2008), and the lack of legal support for the provision that Hari wanted

to add, see Gen. Dynamics Corp. v. Selb Mfg. Co., 481 F.2d 1204, 1213 (8th Cir. 1973)

(“[C]ivil discovery is not intended to be a ‘back door’ method of accomplishing criminal

discovery.” (internal quotation marks and citation omitted)), there is no reason to believe

that more litigation would have led to a different protective order. See 3M Co. v. ACS

Indus., Inc., No. 15-cv-1889 (PAM/JSM), 2015 WL 13484695, at *3 (D. Minn. Dec. 2,

2015) (denying permission to file a motion for reconsideration because the arguments in

support of it “d[id] not change the analysis or the outcome”); cf. Moody v. Chilhowee R-IV

Sch. Dist., No. 11-0536-CV-W-FJG, 2012 WL 71599, at *2–3 (W.D. Mo. Jan. 10, 2012)

(granting a motion to reconsider because the plaintiff introduced “facts that would have

dramatically changed the outcome of the [prior] ruling”). Magistrate Judge Leung’s

decision was not clearly erroneous or contrary to law.2


2
      In his objections, Hari also argues that Defendants did not comply with the Local
Rules when they submitted a letter brief in response to his motion. Pl.’s Objs. to July 13
Order at 11. He has provided no authority suggesting that this requires reversal.


                                            5
       CASE 0:19-cv-02547-ECT-TNL Doc. 238 Filed 09/29/20 Page 6 of 11




       Hari also renews part of his argument under Federal Rule of Civil Procedure 11. He

now appears to agree that sanctions for a violation of Rule 11(b) were inappropriate, as

Magistrate Judge Leung recognized, because Hari did not serve his motion 21 days before

filing it. Pl.’s Objs. to July 13 Order at 6; see Fed. R. Civ. P. 11(c)(2). He argues, however,

that Magistrate Judge Leung was required to strike the joint motion as an “unsigned paper,”

Fed. R. Civ. P. 11(a), and that the 21-day safe-harbor rule does not apply to Rule 11(a).

See Pl.’s Objs. to July 13 Order at 6–8. In support of his argument, Hari has submitted a

copy of the proposed joint motion that he first received from defense counsel. ECF No.

114-1 at 6–9. This version had Hari’s signature block on the first page and defense

counsel’s signature block on the last page. Id. The version eventually submitted to the

Court had defense counsel’s signature block on the first page, while the page containing

Hari’s legal position and signature came last. ECF No. 62 at 1, 5. This, Hari says, shows

that defense counsel manipulated the document and functionally submitted an “unsigned

paper” to Magistrate Judge Leung.

       Although Magistrate Judge Leung did not explicitly address whether Rule 11(a)

required him to strike the joint motion, he found that the joint motion had been “signed by

all parties” and that “Defendants presented the record fairly to [him].” July 13 Order at 1–

3. These findings were not clearly erroneous. How best to interpret Hari’s position on the

joint motion may have been subject to debate, but Hari’s signature clearly appeared on the

motion. Under these circumstances, Magistrate Judge Leung was not required to strike the

motion from the docket.




                                              6
        CASE 0:19-cv-02547-ECT-TNL Doc. 238 Filed 09/29/20 Page 7 of 11




                                               II

       Hari also challenges portions of the August 17 Order. This order addressed, among

other things, Hari’s Motion for Sanctions under Rule 37(e) for Spoliation of Evidence [ECF

No. 102] and his Amended Verified Motion for Rule to Show Cause [ECF No. 106], which

arose out of two overlapping discovery disputes.

       The story behind these disputes began in June 2019, several months before Plaintiffs

filed their lawsuit. At that time, jail officials returned some of the legal materials that they

had allegedly seized from Hari’s cell, and they informed him that the materials had been

found in a particular room within the jail. Am. Compl. ¶ 23. Hari believed that surveillance

video must have captured an officer retrieving his materials from the room, so he asked jail

officials to give him the video and to preserve it as “evidence for federal court.” ECF No.

30-1 at 12. The officials denied this request and told Hari that they did not provide video

to inmates “for any reason.” Id.

       In January 2020, when the lawsuit was underway, Hari served a set of discovery

requests in which he again asked Defendants to produce the video, along with many other

records. ECF No. 105-1 at 2. After Defendants did not timely respond to Hari’s request

for production, Hari filed a motion to compel, ECF No. 45, which Magistrate Judge Leung

granted on June 15, 2020, ECF No. 81. Defendants responded by producing 353 pages of

documents on July 15, 2020.3 Decl. of Robert I. Yount ¶ 8 [ECF No. 127]. The video in


3
        As Magistrate Judge Leung observed, Defendants have since supplemented their
initial response. August 17 Order at 7; Yount Decl. ¶¶ 7–8. As of August 17, defense
counsel had spent approximately forty hours working to fulfill Hari’s requests. Yount
Decl. ¶ 7.

                                               7
        CASE 0:19-cv-02547-ECT-TNL Doc. 238 Filed 09/29/20 Page 8 of 11




question was not included. According to Defendants’ counsel, any video that had existed

would have been destroyed because “Anoka County Jail cameras store video footage for

approximately 30-days, after which they automatically overwrite the data with new footage

on a rolling basis.” Id. ¶ 3.

       On July 22, 2020, Hari filed the two motions that led to Magistrate Judge Leung’s

August 17 Order. The first sought sanctions against Defendants under Federal Rule of

Civil Procedure 37(e) for spoliation of the video. ECF No. 102 at 3–5. The second sought

an order to show cause why Defendants should not be held in contempt for failing to fully

comply with the order granting his motion to compel. ECF 106 at 1. Magistrate Judge

Leung concluded that spoliation sanctions were inappropriate because “there [was] no

proof that the video in question ever existed” and that, even if it did, Hari had failed to

show that Defendants had a duty to preserve the video. August 17 Order at 4. And he did

not issue an order to show cause because Defendants had “shown good faith, reasonable

efforts to comply” with the order compelling discovery. Id. at 6.

       In objections that do not comply with the word limits imposed by the Local Rules,4

see L.R. 72.2(c)(1)(A), Hari first argues that Magistrate Judge Leung should have

sanctioned Defendants for destroying the video that he sought. Pl.’s Objs. to August 17

Order at 12–14 [ECF No. 159]. Rule 37(e) authorizes sanctions against a party who has

not “take[n] reasonable steps to preserve” relevant electronically stored information. But

the duty to preserve only begins when litigation is reasonably foreseeable. See Fed. R. Civ.


4
      Hari is cautioned that his pro se status does not excuse him from compliance with
the Local Rules. See Ernst v. Hinchliff, 129 F. Supp. 3d 695, 726 (D. Minn. 2015).

                                             8
         CASE 0:19-cv-02547-ECT-TNL Doc. 238 Filed 09/29/20 Page 9 of 11




P. 37(e), advisory committee’s note to 2015 amendment; E*Trade Secs. LLC v. Deutsche

Bank AG, 230 F.R.D. 582, 588 (D. Minn. 2005). And even then, a party only needs to

preserve information that is “relevant to [the] future or current litigation.” Paisley Park

Enters., Inc. v. Boxill, 330 F.R.D. 226, 232 (D. Minn. 2019); see also Zubulake v. UBS

Warburg LLC, 220 F.R.D. 212, 217–18 (S.D.N.Y. 2003). Whether litigation is foreseeable

and whether evidence is relevant “must be viewed from the perspective of the party with

control of the evidence.” Paisley Park, 330 F.R.D. at 232 (quoting Alabama Aircraft

Indus., Inc. v. Boeing Co., 319 F.R.D. 730, 740 (N.D. Ala. 2017)).

         Even assuming that the video existed, which Defendants do not seem to dispute,

Magistrate Judge Leung reasonably concluded that Defendants had no duty to preserve it.

“The undeniable reality is that litigation is an ever-present possibility in our society,”

Remote Techs., Inc. v. Data Int’l Co., No. 10-cv-1678 (MJD/JSM), 2012 WL 13028154, at

*13 (D. Minn. July 31, 2012) (quoting Cache La Poudre Feeds, LLC v. Land O’Lakes,

Inc., 244 F.R.D. 614, 621 (D. Colo. 2007) (internal quotation marks and citation omitted)),

and as Magistrate Judge Leung observed, the “volume of threatened litigation” is especially

high in the prison system. August 17 Order at 5. Under these circumstances, Hari’s vague

demand that Defendants preserve the video as “evidence for federal court” did not give

Defendants enough information to assess whether the video would in fact be relevant to

future litigation. Hari claims that Defendants should have preserved the video because, by

the time he made this initial demand, they had already instituted a “litigation hold” for

emails that were relevant to another case involving Hari. Pl.’s Objs. to August 17 Order at

12–14.     But this matters for determining when Defendants should have reasonably


                                            9
       CASE 0:19-cv-02547-ECT-TNL Doc. 238 Filed 09/29/20 Page 10 of 11




anticipated litigation, not what documents they should have preserved for this litigation.

See Zubulake, 220 F.R.D. at 216 (explaining that “when” and “what” are separate questions

in this context). It was not clearly erroneous or contrary to law to deny Hari’s sanctions

motion.

       Hari also argues that Magistrate Judge Leung erred by declining to consider reply

briefs that he filed in support of his motions. Under the Local Rules, “a party must not file

a reply memorandum in support of a non-dispositive motion,” “[e]xcept with the court’s

prior permission.” L.R. 7.1(b)(3). Hari does not dispute that he failed to seek permission

to file reply briefs, but he argues that the rules for dispositive motions should apply because

his sanctions motion sought a “default judgment” and his show-cause motion sought

“injunctive relief.” Pl.’s Objs. to August 17 Order at 16–18; see L.R. 7.1(c)(6). He

provides no authority, however, for the proposition that a party can transform a non-

dispositive motion into a dispositive one simply by requesting dispositive relief. The Local

Rules specifically classify “discovery-related motions” as “[n]ondispositive,” L.R.

7.1(b)(4)(iii), and “[a] majority of circuits treat sanctions as non-dispositive matters unless

the sanction awarded by a magistrate judge disposes of a claim.” Smith v. Bradley Pizza,

Inc., No. 17-cv-2032 (ECT/KMM), 2019 WL 2448575, at *10 (D. Minn. June 12, 2019)

(emphasis added); see also Syntel Sterling Best Shores Mauritius Ltd. v. TriZetto Grp., 328

F.R.D. 100, 118 (S.D.N.Y. 2018). Magistrate Judge Leung correctly treated Hari’s

discovery-related motions as non-dispositive and declined to consider his reply briefs.




                                              10
       CASE 0:19-cv-02547-ECT-TNL Doc. 238 Filed 09/29/20 Page 11 of 11




Because Hari does not raise any other substantial arguments against the order denying his

motion for an order to show cause,5 his objections will be overruled.

                                        ORDER

      Based on the foregoing, and all the files, records, and proceedings herein, IT IS

ORDERED THAT Plaintiff Michael Hari’s objections [ECF Nos. 113, 159] to the July

13 and August 17 Orders [ECF Nos. 92, 142] are OVERRULED as follows:

      1.     Hari’s objection to Magistrate Judge Leung’s ruling denying his Verified
             Motion to Vacate Order and Strike Motion, and for Sanctions [ECF No. 87]
             is OVERRULED and that ruling is AFFIRMED.

      2.     Hari’s objection to Magistrate Judge Leung’s ruling denying his Motion for
             Sanctions under Rule 37(e) for Spoliation of Evidence [ECF No. 102] is
             OVERRULED and that ruling is AFFIRMED.

      3.     Hari’s objection to Magistrate Judge Leung’s ruling denying his Amended
             Verified Motion for Rule to Show Cause [ECF No. 106] is OVERRULED
             and that ruling is AFFIRMED.



Dated: September 29, 2020                s/ Eric C. Tostrud
                                         Eric C. Tostrud
                                         United States District Court


5
        Hari includes a passing challenge to Magistrate Judge Leung’s conclusion that
Defendants could not be held in contempt for withholding documents that the Parties refer
to as “Post Orders.” ECF No. 109-1 at 18; August 17 Order at 7. Magistrate Judge Leung
reasoned that Defendants had not “clearly violated” the discovery order by withholding
these documents because Hari had failed to show that they were responsive to his discovery
request or relevant to his claims. August 17 Order at 7; see Chicago Truck Drivers v. Bhd.
Labor Leasing, 207 F.3d 500, 504–05 (8th Cir. 2000) (explaining what is required to hold
a party in contempt). Hari asserts that this was error because “Defendants already
identified the Post Orders as being responsive to [his] request.” Pl.’s Objs. to August 17
Order at 2. Even if Defendants made this subjective determination, however, Hari still has
not explained how the documents he seeks are relevant to the case by any objective
measure. Magistrate Judge Leung’s decision was not clearly erroneous or contrary to law.

                                            11
